Exhibit 10.1

         LOGO [g41776img1.jpg]

October 2, 2020

Jeffrey L. Gendell

One Sound Shore Drive, Suite 304

Greenwich, CT 06830

Dear Mr. Gendell

This letter is to memorialize the terms of your agreement with IES Holdings,
Inc. (together with its subsidiaries and affiliates, the “Company”) and amends
and restates in its entirety that certain letter agreement dated August 13, 2020
between you and the Company. Effective October 1, 2020, the Board of Directors
of the Company hereby appoints you as Chief Executive Officer of the Company (a
position that you have held in an interim capacity since July 31, 2020) under
terms set forth below:

 

  •  

Base Salary: A monthly salary of $62,500, or $750,000 on an annual basis. As an
employee of the Company, you will not be eligible to receive any additional
compensation for your service on the Board of Directors of the Company,
including as the Chairman. A Company laptop, mobile phone, and corporate credit
card have been provided for business purposes. The Company’s Human Resources and
Compensation Committee will review your compensation on an annual basis.

 

  •  

Phantom Stock Unit Grant: On October 2, 2020, you will receive a one-time grant
of 100,000 phantom stock units (“PSUs”) pursuant to the Company’s Amended and
Restated 2006 Equity Incentive Plan, as further described in the Phantom Stock
Unit Award Agreement attached as Exhibit A.

 

  •  

Benefits. You will be eligible to participate in the Company’s medical, dental,
vision, disability, 401(k) and other benefit plans. If your employment by the
Company ends by reason of your death, Disability, or a Qualifying Termination
(each as defined in the Company’s Amended and Restated Executive Officer
Severance Benefit Plan (the “Plan”)), the Company will pay you or your eligible
dependents 100% of the applicable monthly COBRA premium under the Company’s
group health plan for the coverage you elect for a period 12 months following
the end of your employment. You will not be deemed a “Covered Executive” for the
purposes of the Plan, notwithstanding the definition of Covered Executive in the
Plan.

Your responsibilities include all aspects of the customary functions typically
performed by a Chief Executive Officer of a public company. Travel will be
required for this position. Your travel and lodging expenses incurred will
either be paid for by the Company or you will be reimbursed for such expenses in
accordance with Company policy.

Please indicate your acceptance of these terms by signing the below Confirmation
of Acceptance and returning it to me by email. If you should have any questions
concerning the above, please contact me at (713) 860-1587.

Sincerely,

Mary Newman

General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

         LOGO [g41776img1.jpg]

CONFIRMATION OF ACCEPTANCE

This offer letter is intended to clarify the terms of my employment with the
Company. Nothing in this letter should be considered as altering the employment
at-will relationship or creating an express or implied contract or promise.

Accepted this 2nd day of October, 2020

/s/ Jeffrey L. Gendell

Jeffrey L. Gendell



--------------------------------------------------------------------------------

EXHIBIT A

IES HOLDINGS, INC.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

PHANTOM STOCK UNIT AWARD AGREEMENT

THIS PHANTOM STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and entered
into as of October 2, 2020 (the “Grant Date”) by and between IES Holdings, Inc.
(f/k/a Integrated Electrical Services, Inc.), a Delaware corporation (the
“Company”), and Jeffrey Gendell (the “Participant”) pursuant to the terms and
conditions of the Company’s Amended and Restated 2006 Equity Incentive Plan
dated as of February 9, 2016 (the “Plan”), in respect of 100,000 Phantom Stock
Units. All capitalized terms not defined herein without a separate definition
shall have the meaning set forth in the Plan.

Section 1. Phantom Stock Unit Award. This Agreement governs an Award of Phantom
Stock Units pursuant to the Plan. Each Phantom Stock Unit represents a
contractual right in respect of one share of Stock, subject to both the
service-based vesting requirement set forth in Section 2(a) (the “Service
Requirement”) and the performance-based vesting requirement set forth in
Section 2(b) (the “Performance Requirement”). The Participant shall vest in each
“Tranche” of the Phantom Stock Units on the earliest date that both the Service
Requirement for such “Tranche” and the Performance Requirement are satisfied
(the “Vesting Date”).

Section 2. Vesting.

 

  (a)

Service Requirement. The Participant shall have satisfied the Service
Requirement for a particular “Tranche” of the Phantom Stock Units only if the
Participant remains an employee or member of the Board of Directors of the
Company or any majority-owned subsidiary thereof from the Grant Date through the
applicable Service Date for such Tranche.

 

Number of Phantom

Stock Units                

   Percentage of Phantom
Stock Units    

Service Date

33,333 (“Tranche 1”)

     33 1⁄3 %    Grant Date

33,333 (“Tranche 2”)

     33 1⁄3 %    First (1st) Anniversary of Grant Date

33,334 (“Tranche 3”)

     33 1⁄3 %    Second (2nd) Anniversary of Grant Date

Total: 100,000

     100 %   

(b) Performance Requirement. The Participant shall have satisfied the
Performance Requirement for all Tranches set forth in the table above only if
the closing price per Share of the Company’s common stock equals or exceeds
$50.00 (the “Vesting Stock Price”) for any twenty (20) trading days within a
twenty-five (25) consecutive trading day period during the Performance Period.
The “Performance Period” shall commence on the Grant Date and end three
(3) years following the Grant Date. If the Performance Requirement is not
satisfied during the Performance Period, none of the Phantom Stock Units shall
vest and all of the Phantom Stock Units shall be immediately forfeited for no
consideration.

Notwithstanding anything to the contrary herein, if Participant’s employment by,
or membership on the Board of Directors of, the Company terminates due to
Participant’s death or Disability (as defined in the Plan), then the Service
Requirement shall be deemed satisfied for all unvested Phantom Stock Units, and
all such unvested Phantom Stock Units shall vest immediately following the
satisfaction of the Performance Requirement and shall be payable to
Participant’s representative or estate.

 

1



--------------------------------------------------------------------------------

Section 3. Settlement. Payment in respect of any Tranche that becomes vested
under this Agreement shall be made within thirty (30) days of the applicable
Vesting Date or the date that Phantom Stock Units vest pursuant to Section 4.
The Phantom Stock Units shall be settled in Shares (or any other equity to which
the Phantom Stock Units relate by reason of an adjustment pursuant to
Section 5).

Section 4. Effect of a Change in Control. Notwithstanding the provisions of
Section 2 hereof, or in any other benefit plan or agreement to the contrary,
this Section 4 shall apply to determine the vesting of the unvested Phantom
Stock Units immediately following the occurrence of a Change in Control prior to
a Vesting Date.

 

  (a)

If the Performance Requirement has been satisfied on or prior to the Change in
Control, then the Service Requirement shall be deemed satisfied and all unvested
Phantom Stock Units shall vest in full upon the occurrence of such Change in
Control.

 

  (b)

If the Performance Requirement has not been satisfied on or prior to the Change
in Control, and, immediately following the occurrence of such Change in Control,
the value of the Phantom Stock Units is not determined by reference to a class
of stock that is publicly traded on an established U.S. securities market (a
“Publicly Traded Stock”), whether because the corporation surviving any merger
or other corporate transaction or the publicly traded parent corporation thereof
(the “Successor Corporation”) does not have Publicly Traded Stock or determines
not to assume this Award, all unvested Phantom Stock Units shall vest in full
upon the occurrence of such Change in Control, provided that, if the Change in
Control falls under subparagraph (i) of the definition of Change in Control in
the Plan, such accelerated vesting shall occur only if the price of a Share of
the Company’s common stock in connection with and at the time of such Change in
Control equals or exceeds $50.00.

 

  (c)

If the Performance Requirement has not been satisfied on or prior to the Change
in Control, and, immediately following the occurrence of such Change in Control,
the value of the Phantom Stock Units is determined by reference to a Publicly
Traded Stock, including by reason of an adjustment pursuant to Section 5 or the
assumption of this Award by the Successor Corporation, the Phantom Stock Units
shall remain subject to satisfaction of the Service Requirement and the
Performance Requirement (which Performance Requirement shall be adjusted, if
necessary, by the Committee in accordance with the Plan). In such circumstance,
the Service Requirement will be deemed satisfied upon any termination of the
Participant’s employment (i) by the Company other than for Cause or (ii) by the
Participant for Good Reason, in either case occurring on or after such Change in
Control.

Notwithstanding the foregoing, in any circumstance or transaction in which
compensation payable pursuant to this Agreement would be subject to the income
tax under Section 409A (as defined below) if the Plan’s definition of “Change in
Control” were to apply, but would not be so subject if the term “Change in
Control” were defined herein to mean a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change in Control” means,
but only to the extent necessary to prevent such compensation from becoming
subject to the income tax under Section 409A, a transaction or circumstance that
satisfies the requirements of both (1) a Change in Control as defined in the
Plan, and (2) a “change in control event” within the meaning of Treasury
Regulation § 1.409A-3(i)(5).

Section 5. Adjustments for Corporate Transactions. In the event that there shall
occur any Recapitalization the number of (and, if applicable, securities related
to) the Phantom Stock Units and the Vesting Stock Price shall be adjusted by the
Committee in such manner as the Committee determines is necessary or appropriate
to prevent any enhancement or diminution of the Participant’s rights and
opportunities hereunder. To the extent that the Phantom Stock Units awarded
herein shall be deemed to relate to a different number of Shares or different
securities as a result of any such adjustment, such additional number of shares
or other securities shall be subject to the restrictions of the Plan and this
Agreement and the vesting conditions specified herein.

 

2



--------------------------------------------------------------------------------

Section 6. Tax Withholding. To the extent this Award results in compensation
income to the Participant upon grant or vesting, the Participant must deliver to
the Company at that time such amount of money as the Company may require to meet
its tax withholding obligations under applicable laws or make such other
arrangements to satisfy such withholding obligations as the Company, in its sole
discretion, may approve; provided, however, that unless the Participant
otherwise requests in writing or the Committee shall otherwise determine, the
Company shall instead withhold or “net” from the Shares otherwise to be issued
to the Participant the greatest number of whole Shares having a Fair Market
Value not in excess of the lesser of (i) the Company’s tax withholding
obligations and (ii) the maximum amount that may be withheld from such payment
without the Company having to apply liability accounting for financial
accounting purposes.

Section 7. Modification. Except to the extent permitted by the Plan, any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby.

Section 8. Golden Parachute Excise Tax. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a “disqualified individual” (as
defined in Section 280G(c) of the Code), and the payments and benefits to be
provided to the Participant under this Agreement, together with any other
payments and benefits to which the Participant has the right to receive from the
Company or any other person, would constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code) (collectively, “Participant’s Parachute
Payment”), then the Participant’s Parachute Payments (a) shall be reduced (but
not below zero) by the minimum amount necessary so that no portion of the
amounts to be received will be subject to the excise tax imposed by Section 4999
of the Code or (b) shall be paid in full, whichever of (a) and (b) produces the
better “net after-tax” benefit to the Participant (taking into account all
applicable taxes, including any excise tax imposed under Section 4999 of the
Code). To the extent that the Participant is party to any arrangement with the
Company that provides for the payment of cash severance benefits, the benefits
payable thereunder shall be reduced (but not below zero) in accordance with the
provisions of such arrangement prior to any reduction in the benefits payable
hereunder. The determination as to whether any such reduction in the amount of
the payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.

Section 9. Restrictions on Transfer. Neither this Award nor any Phantom Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the Phantom Stock Units as provided herein.

Section 10. No Shareholder Rights. The Phantom Stock Units granted pursuant to
this Award, whether or not vested, will not confer upon the Participant any
rights as a shareholder, including, without limitation, the right to receive or
to be credited with any dividends or dividend equivalents or to vote any Shares,
unless and until the Award is paid in Shares in accordance with the terms
hereof. Nothing in this Section 9 shall be construed to override the right of a
Participant to have the number of Phantom Stock Units adjusted in accordance
with the provisions of Section 5 hereof.

Section 11. Award Subject to Plan. This Award of Phantom Stock Units is subject
to the terms of the Plan, the terms and provisions of which are hereby
incorporated by reference. Unless otherwise expressly provided herein, nothing
in this Agreement shall be construed to limit any authority afforded to the
Committee pursuant to the terms of the Plan. In the event of a conflict or
ambiguity between any term or provision contained herein and a term or provision
of the Plan, the Plan will govern and prevail.

 

3



--------------------------------------------------------------------------------

Section 12. No Right of Employment. Nothing in this Agreement shall confer upon
the Participant any right to continue as an employee of, or other service
provider to, the Company or any of its subsidiaries, nor interfere in any way
with the right of Company or any such subsidiary to terminate the Participant’s
employment or other service at any time or to change the terms and conditions of
such employment or other service.

Section 13. No Guarantee of Tax Consequences. None of the Board, the Committee,
the Company or any affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to the Participant (or to any person claiming through
or on behalf of the Participant) and shall have no liability or responsibility
with respect to taxes (and penalties and interest thereon) imposed on the
Participant (or on any person claiming through or on behalf of the Participant)
as a result of this Agreement.

Section 14. Section 409A. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code and the regulations and administrative
guidance promulgated thereunder (“Section 409A”), to the extent applicable, and
this Agreement shall be interpreted to avoid any taxes or penalty sanctions
under Section 409A. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with or otherwise be
exempt from Section 409A. All payments to be made upon a termination of the
Participant’s employment under this Agreement that constitute deferred
compensation for purposes of Section 409A may only be made upon a “separation
from service” under Section 409A. For purposes of Section 409A, each payment
made under this Agreement shall be treated as a separate payment. Any amount
payable to the Participant pursuant to this Agreement during the six (6) month
period immediately following the date of the Participant’s termination of
employment that is not otherwise exempt from Section 409A, then such amount
shall hereinafter be referred to as the “Excess Amount.” If at the time of the
Participant’s separation from service, the Company’s (or any entity required to
be aggregated with the Company under Section 409A) stock is publicly-traded on
an established securities market or otherwise and the Participant is a
“specified employee” (as defined in Section 409A), then the Company shall
postpone the commencement of the payment of Excess Amount for six (6) months
following the date of the Participant’s termination of employment. The delayed
Excess Amount shall be paid in a lump sum to the Participant on the Company’s
first normal payroll date following the date that is six (6) months following
the date of the Participant’s termination of employment. If the Participant dies
during such six (6) month period and prior to the payment of the portion of the
Excess Amount that is required to be delayed on account of Section 409A, such
Excess Amount shall be paid to the Participant’s estate within sixty (60) days
after the Participant’s death.

Section 15. Clawback. Notwithstanding any other provisions in the Plan or this
Agreement, any compensation payable pursuant to this Agreement that is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 16. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, nationality, job title
and other job-related information, tax information, the number of Company shares
held or sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding.

 

4



--------------------------------------------------------------------------------

Section 17. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature

Section 18. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.

Section 19. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

Section 20. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

Section 21. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

By signing below, the Participant accepts this Award, and acknowledges and
agrees that this Award of Phantom Stock Units is granted under and governed by
the terms and conditions of the Plan and this Agreement.

 

PARTICIPANT:     IES HOLDINGS, INC.:

/s/ Jeffrey L. Gendell

   

By:

 

/s/ Mary Newman

Jeffrey Gendell

   

Its:

 

General Counsel and Corporate Secretary

     

 

6